DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, 9-17, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 16 recites “lanthanum concentration less than 1.9x106 Counts•eV/s.”  This recitation is a determination of how many atoms of a particular material is excited and kicked off and measured by a sensor and is a property of an underlying material and is not a unit of measure for concentration, which is # of particles per unit of volume.  Therefore, unless Application can provide a method of converting atoms/cm-3 to counts •eV/s, it would be nearly impossible to determine applicability of prior art and determine infringement.  For examination purposes, Examiner has applied art which teaches nearly zero concentration at the interface claimed while having some La within the workfunction metal layer.  Further, claims 1 and 7 recites a concentration at the interface, which is a two dimensional element.  It is unclear how a three dimensional measure can be applied to a two dimensional object.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9-19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama (US PGPub 2011/0062530).
Re claim 1: Matsuyama teaches (e.g. figs. 1 and 2) semiconductor device, comprising: a field effect transistor (transistor formed within region 1B) including a gate stack (gate stack within region 1B; hereinafter “GS”), wherein the gate stack (GS) includes: a lanthanum doped high-k dielectric layer (La thermally diffuses into the high-k dielectric film 6 in region 1B; e.g. paragraph 43; hereinafter “LDHK”); a work function layer (TiN layer 10 in region 1B; hereinafter “WFL”) over the lanthanum doped high-k dielectric layer (LDHK), the work function layer (WFL) comprising lanthanum (as discussed at paragraph 46, lanthanum diffuses into TiN mask 8 about a distance of 3nm when annealed at 800 degrees C, since dopant activation is performed after deposition of 4nm-20nm of TiN layer 10, La would diffuse at most roughly 3nm into TiN layer 10); and a gate electrode (subsequent doped polysilicon is formed over the layer of TiN 10; hereinafter “GE”) over the work function layer (WFL), wherein an interface between the work function layer (WFL) and the gate electrode (GE) has a first lanthanum concentration less than 1.9x106 Counts•eV/s (since La does not diffuse much beyond 3nm into TiN, since TiN layer is 4-20nm thick, there would be nearly zero La at the interface between the TiN layer 10 and polysilicon layer of GE).
Re claim 2: Matsuyama teaches the semiconductor device wherein the lanthanum doped high-k dielectric layer (LDHK) includes at least one of HfO2, HfZrO, HfSiO (HfSiO; e.g. paragraph 35), LaSiO, HfTO, HfTiO, TiO, and Ta2O5 doped with lanthanum (La thermally diffuses into the high-k dielectric film 6 in region 1B; e.g. paragraph 43).
Re claim 3: Matsuyama teaches the semiconductor device of claim 1, wherein the lanthanum doped high-k dielectric layer has a thickness in a range from 15 angstroms to 30 angstroms (high-k dielectric film 6 is formed to be between 2nm and 3nm; e.g. paragraph 35).
Re claim 6: Matsuyama teaches the semiconductor device further comprising an interfacial layer (interfacial layer 5; e.g. paragraph 35) underlying the lanthanum doped high-k dielectric layer (LDHK).
Re claim 7: Matsuyama teaches (e.g. figs. 1 and 2) a semiconductor device, comprising: a first interfacial layer (interfacial layer 5 in region 1B; e.g. paragraph 35; hereinafter “1IL”) over a substrate (1); a first high-k dielectric layer (La thermally diffuses into the high-k dielectric film 6 in region 1B; e.g. paragraph 43; hereinafter “1HK”) over the first interfacial layer (1IL), wherein the first high-k dielectric layer (1HK) comprises lanthanum (La thermally diffuses into the high-k dielectric film 6 in region 1B); a first work function layer (TiN layer 10 in region 1B; hereinafter “1WFL”) over the first high-k dielectric layer (1HK), wherein the first work function layer (1WFL) comprises lanthanum (as discussed at paragraph 46, lanthanum diffuses into TiN mask 8 about a distance of 3nm when annealed at 800 degrees C, since dopant activation is performed after deposition of 4nm-20nm of TiN layer 10, La would diffuse at most roughly 3nm into TiN layer 10); and a first conductive material (subsequent doped polysilicon is formed over the layer of TiN 10; hereinafter “GE”) over the first work function layer (1WFL), the first work function layer (1WFL) and the first conductive material (GE) sharing a first interface (interface of 1WFL and GE; hereinafter “1INT”), wherein a first lanthanum concentration at the first interface is less than 1.9x106 Counts•eV/s (since La does not diffuse much beyond 3nm into TiN, since TiN layer is 4-20nm thick, there would be nearly zero La at the interface between the TiN layer 10 and polysilicon layer of GE).
Re claim 9: Matsuyama teaches the semiconductor device of claim 7, wherein the first high-k dielectric layer (1HK) comprises (HfSiO; e.g. paragraph 35) lanthanum doped hafnium oxide (La thermally diffuses into the high-k dielectric film 6 in region 1B; e.g. paragraph 43).
Re claim 10: Matsuyama teaches the semiconductor device of claim 7, wherein the first high-k dielectric layer (1HK) has a thickness in a range from 15 angstroms to 30 angstroms (high-k dielectric film 6 is formed to be between 2nm and 3nm; e.g. paragraph 35).
Re claim 11: Matsuyama teaches the semiconductor device of claim 7 further comprising first source/drain regions (13a from adjacent FETs in adjacent regions 1A) in the substrate (1) on opposing sides of the first interfacial layer (1IL), wherein the first source/drain regions are p-type conductivity regions (13a are P-type; e.g. paragraph 51).
Re claim 12: Matsuyama teaches the semiconductor device further comprising: a second interfacial layer (interfacial layer 5 in region 1A; e.g. paragraph 35; hereinafter “2IL”) over the substrate (1); a second high-k dielectric layer (high-k dielectric film 6 in region 1A; e.g. paragraph 43; hereinafter “2HK”) over the second interfacial layer (2IL), the second high-k dielectric layer (2HK) being free of lanthanum (2HK is masked as shown in figs. 1c and 1d such that La is not diffused into 2HK); a second work function layer (TiN layer 10 in region 1A; hereinafter “2WFL”) over the second high-k dielectric layer (2HK); and a second conductive material (subsequent doped polysilicon is formed over the layer of TiN 10; hereinafter “2GE”) over the second work function layer (2WFL).
Re claim 13: Matsuyama teaches the semiconductor device wherein the first high-k dielectric layer (1HK) and the second high-k dielectric layer (2HK) comprise hafnium oxide (high-k dielectric film 6 in regions 1A and 1B; e.g. paragraph 35).
Re claim 14: Matsuyama teaches the semiconductor device further comprising second source/drain regions (13b from adjacent FETs in adjacent regions 1B) in the substrate (1) on opposing sides of the second interfacial layer (2IL), wherein the second source/drain regions (13b) are n-type conductivity regions (13b are N-type; e.g. paragraph 51).
Re claim 15: Matsuyama teaches the semiconductor device of claim 14, wherein the first work function layer (1WFL) and the second work function layer (2WFL) comprise a same material (high-k dielectric film 6 in regions 1A and 1B; e.g. paragraph 35).
Re claim 16: Matsuyama teaches (e.g. figs. 1 and 2) semiconductor device, comprising: a p-type transistor (transistor in p-well 4) comprising: a first interfacial layer (interfacial layer 5 in region 1B; e.g. paragraph 35; hereinafter “1IL”) over a substrate (1); a first high-k dielectric layer (La thermally diffuses into the high-k dielectric film 6 in region 1B; e.g. paragraph 43; hereinafter “1HK”) over and contacting the first interfacial layer (1IL), the first high-k dielectric layer (1HK) comprising lanthanum (La thermally diffuses into the high-k dielectric film 6 in region 1B); a first work function layer (TiN layer 10 in region 1B; hereinafter “1WFL”) over the first high-k dielectric layer (1HK), the first work function layer (1WFL) comprising lanthanum (as discussed at paragraph 46, lanthanum diffuses into TiN mask 8 about a distance of 3nm when annealed at 800 degrees C, since dopant activation is performed after deposition of 4nm-20nm of TiN layer 10, La would diffuse at most roughly 3nm into TiN layer 10); and a first conductive material (subsequent doped polysilicon is formed over the layer of TiN 10; hereinafter “GE”) over the first work function layer (1WFL), the first work function layer (1WFL) having a lanthanum concentration less than 1.9x106 Counts•eV/s (since La does not diffuse much beyond 3nm into TiN, since TiN layer is 4-20nm thick, there would be nearly zero La at the interface between the TiN layer 10 and polysilicon layer of GE) adjacent the first conductive material (GE); and an n-type transistor (transistor in n-well 3) comprising: a second interfacial layer (interfacial layer 5 in region 1A; e.g. paragraph 35; hereinafter “2IL”) over the substrate (1); a second high-k dielectric layer (high-k dielectric film 6 in region 1A; e.g. paragraph 43; hereinafter “2HK”) over the second interfacial layer (2IL), the second high-k dielectric layer (2HK) being free of lanthanum (TiN mask 8 prevents diffusion of La into 6); a second work function layer (TiN layer 10 in region 1A; hereinafter “2WFL”) over the second high-k dielectric layer (2HK); and a second conductive material (subsequent doped polysilicon is formed over the layer of TiN 10; hereinafter “2GE”) over the second work function layer (2WFL).
Re claim 17: Matsuyama teaches the semiconductor device of claim 16, wherein the first high-k dielectric layer (1HK) comprises lanthanum doped hafnium oxide (La thermally diffuses into the HfSiO high-k dielectric film 6 in region 1B; e.g. paragraphs 35 and 43).
Re claim 18: Matsuyama teaches the semiconductor device of claim 16, wherein the first high-k dielectric layer (1HK) has a thickness in a range from 15 angstroms to 30 angstroms (high-k dielectric film 6 is formed to be between 2nm and 3nm; e.g. paragraph 35).
Re claim 19: Matsuyama teaches the semiconductor device of claim 16, wherein the first work function layer (1WFL) and the second work function layer (2WFL) comprise a same material (high-k dielectric film 6 in regions 1A and 1B; e.g. paragraph 35).
Re claim 21: Matsuyama teaches the semiconductor device of claim 1, further comprising a spacer (12) along a sidewall of the gate stack (GS), a top surface of the spacer (12) being level with a top surface of the gate stack (GS).
Re claim 22: Matsuyama teaches the semiconductor device of claim 7, wherein the first work function layer (1WFL) has a thickness in a range from 10 angstroms to 20 angstroms (TiN layer 10 is formed from 4-20nm and has a thickness within it that is 2 nm; e.g. paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama as applied to claim 1 above, and further in view of Ando et al. (US PGPub 2017/0053915; hereinafter “Ando2”) as evidenced by Iwamatsu (US PGPub 2012/0146148).
Re claim 4: Matsuyama teaches using a La doped high-k dielectric layer for a n-type FET (e.g. paragraph 31) and teaches substantially the entire structure as recited in claim 3 except explicitly teaching the semiconductor device wherein the field effect transistor is a p-type FinFET structure.
Ando2 teaches (e.g. fig. 9A) the semiconductor device wherein the field effect transistor is a p-type FinFET structure (La doped gate dielectric material 31f is used within a p-type FinFET 100f; e.g. paragraphs 87 and 94).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the La doped high-k of Ando alternatively in the P-type device instead of the N-type device in order to use the device of Ando in an application which requires tuning of the transistor properties into a structure with a higher threshold voltage.  Iwamatsu discusses the known use of La doping of high-k dielectric in P-type devices to increase threshold voltage (see paragraph 115 of Iwamatsu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822